Citation Nr: 0824604	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  05-27 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for low back disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had over 20 years of active duty service ending 
with his retirement in March 1995.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in July 2004, a 
statement of the case was issued in July 2005, and a 
substantive appeal was received in August 2005.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking entitlement to service connection for 
low back disability.  Service treatment records showed that 
in August 1975, the veteran complained of low back pain and 
an assessment of paraspinous muscle spasm was given.  A 
January 1993 service examination showed a mechanical low back 
pain problem; however, no defects were found on examination.  
In his contemporaneous medical history, the veteran 
complained of recurrent back pain.  Again, in a November 1994 
medical history, the veteran complained of recurrent back 
pain.  The examiner noted on both the medical history and the 
contemporaneous examination that the veteran had mechanical 
low back pain, stable.  The veteran was afforded a VA 
examination in July 2003 where he was diagnosed with 
degenerative disc disease of the lumbar spine.  However, it 
is not clear whether the examiner reviewed the claims file.  
Further, significantly, the examiner did not offer an 
etiological opinion as to whether the veteran's current low 
back disability was related to service.  Thus, the Board 
finds that the veteran should be afforded another VA 
examination in order to fully meet the requirements of 
38 C.F.R. § 3.159(c)(4).   See McLendon v. Nicholson, 20 
Vet.App. 79 (2006).

Further, the Board notes that the most recent VA treatment 
records in the claims file are from February 2003.  Thus, the 
RO should take appropriate action to obtain copies of all 
pertinent VA treatment records from February 2003 to the 
present. 



Accordingly, the case is REMANDED for the following actions:

1.  Appropriate action should be taken to 
obtain copies of all pertinent VA 
treatment records from February 2003 to 
the present. 

2.  The veteran should be scheduled for a 
VA  examination to determine the nature, 
extent and etiology of any currently 
manifested low back disability.  The 
claims file must be made available to the 
examiner for review in connection with 
the examination.  After examining the 
veteran and reviewing the claims file, 
the examiner should offer an opinion as 
to whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that any current low back 
disability is related to back 
symptomatology noted during service.  

3.  Thereafter, the RO should review the 
expanded record and determine if the 
benefit sought can be granted.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case and afforded the appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



